Exhibit 10.1
FORM OF
STOCK OPTION AGREEMENT
          THIS AGREEMENT, dated as of ___, 2009 (the “Grant Date”) is made by
and between HCA Inc., a Delaware corporation (hereinafter referred to as the
“Company”), and the individual whose name is set forth on the signature page
hereof, who is an employee of the Company or a Subsidiary or Affiliate of the
Company, hereinafter referred to as the “Optionee”. Any capitalized terms herein
not otherwise defined in Article I shall have the meaning set forth in the 2006
Stock Incentive Plan for Key Employees of HCA Inc. and its Affiliates (the
“Plan”).
          WHEREAS, the Company wishes to carry out the Plan, the terms of which
are hereby incorporated by reference and made a part of this Agreement; and
          WHEREAS, the Compensation Committee of the Board of Directors of the
Company (or, if no such committee is appointed, the Board of Directors of the
Company) (the “Committee”) has determined that it would be to the advantage and
best interest of the Company and its shareholders to grant the Option provided
for herein to the Optionee as an incentive for increased efforts during his term
of office with the Company or its Subsidiaries or Affiliates, and has advised
the Company thereof and instructed the undersigned officers to issue said
Option;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
          Whenever the following terms are used in this Agreement, they shall
have the meaning specified below unless the context clearly indicates to the
contrary.
Section 1.1. Base Price
          “Base Price” shall mean $51.00.
Section 1.2. Cause
          “Cause” shall mean “Cause” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Cause” shall mean (i) willful and continued
failure by Optionee (other than by reason of a Permanent Disability) to perform
his or her material duties with respect to the Company or it Subsidiaries which
continues beyond ten (10) business days after a written demand for substantial
performance is delivered to Optionee by the Company (the

 



--------------------------------------------------------------------------------



 



“Cure Period”); (ii) willful or intentional engaging by Optionee in material
misconduct that causes material and demonstrable injury, monetarily or
otherwise, to the Company, the Investors or their respective Affiliates;
(iii) conviction of, or a plea of nolo contendere to, a crime constituting (x) a
felony under the laws of the United States or any state thereof or (y) a
misdemeanor for which a sentence of more than six months’ imprisonment is
imposed; or (iv) willful and material breach of the Management Stockholder’s
Agreement or related agreements, or Optionee’s engaging in any action in breach
of restrictive covenants made by Optionee under the Management Stockholder’s
Agreement or any employment or change-in-control agreement between the Optionee
and the Company or any of its Subsidiaries, which continues beyond the Cure
Period (to the extent that, in the Board’s reasonable judgment, such breach can
be cured).
Section 1.3. Closing Date
          “Closing Date” means November 17, 2006.
Section 1.4. EBITDA Performance Option
          “EBITDA Performance Option” shall mean the right and option to
purchase, on the terms and conditions set forth herein, all or any part of an
aggregate of the number of shares of Common Stock set forth on the signature
page hereof opposite the term EBITDA Performance Option.
Section 1.5. Fiscal Year
          “Fiscal Year” shall mean each of the 2009, 2010, 2011, 2012, and 2013
fiscal years of the Company (which, for the avoidance of doubt, ends on
December 31 of any given calendar year).
Section 1.6. Good Reason
          “Good Reason” shall mean “Good Reason” as such term may be defined in
any employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) (A) a reduction in
Optionee’s base salary (other than a general reduction in base salary that
affects all similarly situated employees (defined as all employees within the
same Company pay grade as that of Optionee) in substantially the same
proportions that the Board implements in good faith after consultation with the
Chief Executive Officer (“CEO”) and Chief Operating Officer of the Company);
(B) a reduction in Optionee’s annual incentive compensation opportunity; or
(C) the reduction of benefits payable to Optionee under the Company’s
Supplemental Executive Retirement Plan (if Optionee is a participant in such
plan), in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Optionee gives the Company written

2



--------------------------------------------------------------------------------



 



notice of such event; provided that the events described in (i)(A) or (i)(B)
above will not be deemed to give rise to Good Reason if employment is
terminated, but Optionee declines an offer of employment involving a loss of
compensation of less than 15% from a purchaser, transferee, outsourced vendor,
new operating entity or affiliated employer; (ii) a substantial diminution in
Optionee’s title, duties and responsibilities, other than any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured within ten (10) business days after Optionee gives the Company
written notice of such event; or (iii) a transfer of Optionee’s primary
workplace to a location that is more than twenty (20) miles from his or her
workplace as of the date of this Agreement; provided that Good Reason shall not
be deemed to occur merely because Optionee’s willful decision to change position
or status within the Company or any of its Subsidiaries causes one or more of
the occurrences described in (i), (ii), or (iii) to come about.
Section 1.7. Investor Return
          “Investor Return” shall mean, on any date, as determined on a fully
diluted, per Share basis, all cash proceeds actually received by the Investors
after the Closing Date in respect of their shares of Common Stock, including the
receipt of any cash dividends or other cash distributions thereon. The Fair
Market Value of any shares of Common Stock distributed by the Investors to their
limited partners shall be deemed to be “cash proceeds” for purposes of this
definition.
Section 1.8. Management Stockholder’s Agreement
     “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.
Section 1.9. Option
     “Option” shall mean the aggregate of the Time Option and the EBITDA
Performance Option granted under Section 2.1 of this Agreement.
Section 1.10. Permanent Disability
     “Permanent Disability” shall mean “Disability” as such term is defined in
any employment agreement between Optionee and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, “Disability” as
defined in the long-term disability plan of the Company.
Section 1.11. Retirement
          “Retirement” shall mean Optionee’s resignation (other than for Good
Reason) from service with the Company and its Service Recipients (i) after
attaining 65 years of age or (ii) after attaining 60 years of age and completing
thirty-six (36) months of service with the Company or any Service Recipients
following the Closing Date.

3



--------------------------------------------------------------------------------



 



Section 1.12. Secretary
          “Secretary” shall mean the Secretary of the Company.
Section 1.13. Time Option
          “Time Option” shall mean the right and option to purchase, on the
terms and conditions set forth herein, all or any part of an aggregate of the
number of shares of Common Stock set forth on the signature page hereof opposite
the term Time Option.
ARTICLE II
GRANT OF OPTIONS
Section 2.1. Grant of Options
          For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee the following Stock Options: (a) the
Time Option and (b) the EBITDA Performance Option, in each case on the terms and
conditions set forth in this Agreement.
Section 2.2. Exercise Price
          Subject to Section 2.4, the exercise price of the shares of Common
Stock covered by the Option (the “Exercise Price”) shall be as set forth on the
signature page hereof.
Section 2.3. No Guarantee of Employment
          Nothing in this Agreement or in the Plan shall confer upon the
Optionee any right to continue in the employ of the Company or any Subsidiary or
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries or Affiliates, which are hereby expressly reserved,
to terminate the employment of the Optionee at any time for any reason
whatsoever, with or without cause, subject to the applicable provisions of, if
any, the Optionee’s employment agreement with the Company or offer letter
provided by the Company to the Optionee.
Section 2.4. Adjustments to Option
          The Option shall be subject to the adjustment provisions of Sections 8
and 9 of the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then; first, the
Exercise Prices of the Option shall be reduced by the amount of the dividend
paid, but only to the extent the Committee determines it to be permitted under
applicable tax laws and it will not have adverse tax consequences to the
Optionee; and, if such reduction cannot be fully effected due to such

4



--------------------------------------------------------------------------------



 



tax laws, second, the Company shall pay to the Optionee a cash payment, on a per
Share basis, equal to the balance of the amount of the dividend not permitted to
be applied to reduce the Exercise Price of the applicable Option as follows:
(a) for each Share subject to a vested Option, immediately upon the date of such
dividend payment; and (b), for each Share subject to an unvested Option, on the
date on which such Option becomes vested and exercisable with respect to such
Share.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability
          (a) So long as the Optionee continues to be employed by the Company or
any other Service Recipients, the Option shall become exercisable pursuant to
the following schedules:
               (i) Time Option. The Time Option shall become vested and
exercisable with respect to 20% of the Shares subject to such Option on each of
the first five anniversaries of the Grant Date.
               (ii) EBITDA Performance Option. The EBITDA Performance Option
shall be eligible to become vested and exercisable as to 20% of the Shares
subject to such Option at the end of each of the five Fiscal Years if the
Company, on a consolidated basis, achieves its annual EBITDA targets as set
forth in Schedule A attached hereto (each an “EBITDA Target”) for the given
Fiscal Year. Notwithstanding the foregoing, in the event that an EBITDA Target
is not achieved in a particular Fiscal Year, then that portion of the EBITDA
Performance Option that was eligible to vest but failed to vest due to the
Company’s failure to achieve its EBITDA Target shall nevertheless vest and
become exercisable at the end of any subsequent Fiscal Year (or the 2014 fiscal
year) if the cumulative EBITDA Target (each a “Cumulative EBITDA Target”) set
forth on Schedule A attached hereto is achieved on a cumulative basis at the end
of such Fiscal Year (or the 2014 fiscal year) with respect to all then completed
Fiscal Years;
     (b) Notwithstanding the foregoing, upon the occurrence of a Change in
Control:
               (i) the Time Option shall become immediately exercisable as to
100% of the shares of Common Stock subject to such Option immediately prior to a
Change in Control (but only to the extent such Option has not otherwise
terminated or become exercisable);
               (ii) the EBITDA Performance Option shall become

5



--------------------------------------------------------------------------------



 



immediately exercisable as to 100% of the shares of Common Stock subject to such
Option immediately prior to a Change in Control (but only to the extent such
Option has not otherwise terminated or become exercisable) if (x) the EBITDA
Targets have been achieved for each of the Fiscal Years completed on or prior to
such event, (y) on the date of the occurrence of such event, the Company’s
cumulative EBITDA for all of the Fiscal Years occurring after the Grant Date
through such date meets or exceeds the Cumulative EBITDA Target for all such
Fiscal Years, or (z) as a result of the Change in Control, the Investors Group
achieves an Investor Return of at least 2.5 times the Base Price; provided that
for purposes of clause (y) above, if the Change in Control occurs during a
fiscal year, the Cumulative EBITDA Target for such fiscal year shall be
equitably adjusted in good faith by the Board in consultation with the CEO of
the Company to reflect that portion of the then current fiscal year that has
elapsed through the date of the Change in Control; and
          (c) Notwithstanding the foregoing, no Option shall become exercisable
as to any additional shares of Common Stock following the termination of
employment of the Optionee for any reason and any Option, which is unexercisable
as of the Optionee’s termination of employment, shall immediately expire without
payment therefor.
Section 3.2. Expiration of Option
          Except as otherwise provided in Section 6 or 7 of the Management
Stockholder’s Agreement, the Optionee may not exercise the Option to any extent
after the first to occur of the following events:
          (a) The tenth anniversary of the Grant Date so long as the Optionee
remains employed with the Company or any Service Recipient through such date;
          (b) The third anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Permanent Disability (unless
earlier terminated as provided in Section 3.20 below);
          (c) Immediately upon the date of the Optionee’s termination of
employment by the Company and all Service Recipients for Cause;
          (d) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment by the Company and all Service Recipients without
Cause (for any reason other than as set forth in Section 3.2(b));

6



--------------------------------------------------------------------------------



 



          (e) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee for Good Reason;
          (f) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee upon Retirement.
          (g) Thirty (30) days after the date of an Optionee’s termination of
employment with the Company and all Service Recipients by the Optionee without
Good Reason (except due to Retirement, death or Permanent Disability);
          (h) The date the Option is terminated pursuant to Section 6 or 7 of
the Management Stockholder’s Agreement; or
          (i) At the discretion of the Company, if the Committee so determines
pursuant to Section 9 of the Plan.
ARTICLE IV
EXERCISE OF OPTION
Section 4.1. Person Eligible to Exercise
          During the lifetime of the Optionee, only the Optionee (or his or her
duly authorized legal representative) may exercise an Option or any portion
thereof. After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.
Section 4.2. Partial Exercise
          Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.2; provided, however, that any partial exercise shall be for whole
shares of Common Stock only.
Section 4.3. Manner of Exercise
          An Option, or any exercisable portion thereof, may be exercised solely
by

7



--------------------------------------------------------------------------------



 



delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:
          (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;
          (b) (i) Full payment (in cash or by check or by a combination thereof)
for the shares with respect to which such Option or portion thereof is exercised
or (ii) indication that the Optionee elects to have the number of Shares that
would otherwise be issued to the Optionee reduced by a number of Shares having
an equivalent Fair Market Value to the payment that would otherwise be made by
Optionee to the Company pursuant to clause (i) of this subsection (b);
          (c) (i) Full payment (in cash or by check or by a combination thereof)
to satisfy the minimum withholding tax obligation with respect to which such
Option or portion thereof is exercised or (ii) indication that the Optionee
elects to have the number of Shares that would otherwise be issued to the
Optionee upon exercise of such Option (or portion thereof) reduced by a number
of Shares having an aggregate Fair Market Value, on the date of such exercise,
equal to the payment to satisfy the minimum withholding tax obligation that
would otherwise be required to be made by the Optionee to the Company pursuant
to clause (i) of this subsection (c);
          (d) A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for his own account, for investment and without
any present intention of distributing or reselling said shares or any of them
except as may be permitted under the Securities Act of 1933, as amended (the
“Act”), and then applicable rules and regulations thereunder, and that the
Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
reasonable discretion, take whatever additional actions it deems reasonably
necessary to ensure the observance and performance of such representation and
agreement and to effect compliance with the Act and any other federal or state
securities laws or regulations; and
          (e) In the event the Option or portion thereof shall be exercised

8



--------------------------------------------------------------------------------



 



pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the option.
Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.
Section 4.4. Conditions to Issuance of Stock Certificates
          The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:
          (a) The obtaining of approval or other clearance from any state or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable;
          (b) The execution by the Optionee of the Management Stockholder’s
Agreement and a Sale Participation Agreement; and
          (c) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.
Section 4.5. Rights as Stockholder
          Except as otherwise provided in Section 2.4 of this Agreement, the
holder of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.

9



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
Section 5.1. Administration
          The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Option. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 5.2. Option Not Transferable
          Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.3. Notices
          Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 5.3, either party may hereafter designate a different address for
notices to be given to him. Any notice, which is required to be given to the
Optionee, shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.3. Any
notice shall have been deemed duly given when (i) delivered in person,
(ii) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service, or (iii) enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with fees
prepaid) in an office regularly maintained by FedEx, UPS, or comparable
non-public mail carrier.

10



--------------------------------------------------------------------------------



 



Section 5.4. Titles; Pronouns
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement. The masculine
pronoun shall include the feminine and neuter, and the singular the plural,
where the context so indicates.
Section 5.5. Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement
          The Option and the shares of Common Stock issued to the Optionee upon
exercise of the Option shall be subject to all of the terms and provisions of
the Plan, the Management Stockholder’s Agreement and a Sale Participation
Agreement, to the extent applicable to the Option and such Shares.
Section 5.6. Amendment
          Subject to Section 10 of the Plan, this Agreement may be amended only
by a writing executed by the parties hereto, which specifically states that it
is amending this Agreement.
Section 5.7 Governing Law
          The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.
Section 5.8 Arbitration
          In the event of any controversy among the parties hereto arising out
of, or relating to, this Agreement which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Optionee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Optionee to arbitrate the dispute.
[Signatures on next page.]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto.

            HCA INC.
      By:           Its:               

12



--------------------------------------------------------------------------------



 



         

         
Option Grants:
       
 
       
Aggregate number of shares of Common Stock for which the Time Option granted
hereunder is exercisable (100% of number of shares):
       
 
       
Aggregate number of shares of Common Stock for which the EBITDA Performance
Option granted hereunder is exercisable (100% of the number of shares):
       
 
       
Exercise Price of all options:
  $         per share    
 
       
Grant Date:
       
 
       
 
       
 
       
 
  OPTIONEE:
     
 
       
 
   

 
       
 
   
 
  Address
     
 
       
 
   

[Signature Page of Stock Option Agreement]

